Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 3/26/2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement was considered by the examiner.

Claim Rejections - 35 USC § 103
	The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-12 are rejected under 35 U.S.C. 103(a) as being unpatentable over Eller et al. (Hexadecyl ammonium chloride amylose inclusion complex to emulsify cedarwood oil and treat wood against termites and wood-decay fungi, International Biodeterioration & Biodegradation; 129 (2018) pgs. 95-101 (cited by Applicant on the IDS filed 3/26/2019 and already part of the record) in view of Gupta et al. (Biopesticidal value of .
Applicant’s Invention
Applicant claims a method of killing nematodes comprising contacting nematodes with an effective nematode killing amount of a fatty-ammonium salt polysaccharide inclusion complex.
Determination of the scope and the content of the prior art

(MPEP 2141.01)

Eller et al. teach cedarwood oil has insect repellency and confers resistance against termites and fungi and hexadecyl ammonium chloride amylose inclusion complex makes an excellent emulsifier to aid in treating termites and fungi in wood (abstract).  High amylose corn starch and hexadecylammonium chloride are used to produce the amylose-inclusion complexes (page 96, section 2.2).  The amylose inclusion complex improves the properties of treated wood and aids in protection against termites and brown-rot fungi as is safer than using ethanol (page 98, sections 3.1 through 4). The amylose inclusion complex is a promising emulsifier for cedarwood oil as an aqueous carrier to make a nonflammable, inexpensive and safer alternative to ethanol (conclusion section).

Ascertainment of the difference between the prior art and the claims

(MPEP 2141.02)
	

Gupta et al. teach that cedarwood oil and other essential oils are known to be active against termites, fungi and nematodes (abstract).   The essential oils are less toxic to the environment and are known to possess insecticidal, anti-fungal and antibacterial properties (page 703, section 1).  Nematode infected soil is treated by dissolving the oils in water with a suitable solvent that acts as a stabilizer (page 704, section 2.5).  Cedarwood oil was known to have nematicidal activity against M. incognita, pine wood nematode and has a killing effect of 100% mortality after 15 hours (page 706, section 3.4; Figure 4).  Therefore, Gupta et al. teach compositions comprising cedarwood oil, water, and a surfactant are shown to kill nematodes (section 2.5, Figures 4 and 5)
Finding of prima facie obviousness

Rationale and Motivation (MPEP 2142-2143)
			
	Eller et al. and Gupta et al. teach that wood pests selected from termites, fungi and nematodes are known to be controlled with cedarwood oil.  Therefore, it would have been prima facie obvious to one of ordinary skill to combine the teachings of Eller et al. and Gupta et al. to use the amylose inclusion complex of Eller in the composition of Gupta to kill nematodes with a reasonable expectation of success.  One of ordinary skill would have been motivated at the time of the invention to combine the 

Conclusion
No claims allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIELLE D SULLIVAN whose telephone number is (571)270-3285. The examiner can normally be reached Monday-Friday 9:00 am-5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johann Richter can be reached on 571-272-0646. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


DANIELLE D. SULLIVAN
Examiner
Art Unit 1617



/ALI SOROUSH/         Primary Examiner, Art Unit 1617